                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                         Plaintiff,                                    8:18CR294
         vs.                                                   TENTATIVE FINDINGS
DONISHA RICHARDSON,
                         Defendant.

        The Court has received the Modified Presentence Investigation Report (PSR) regarding the

defendant, DONISHA RICHARDSON.                 The government has adopted the Presentence

Investigation Report. (Filing No. 12.) DONISHA RICHARDSON has not filed any objections to

the PSR. The Court advises the parties that these Tentative Findings are issued with the

understanding that, pursuant to United States v. Booker, 543 U.S. 220 (2005), the sentencing

guidelines are advisory.

        IT IS ORDERED:

        1.      The Court’s tentative findings are that the Modified Presentence Investigation

Report is correct in all respects.

        2.      If any party wishes to challenge these tentative findings, the party shall

immediately file in the court file and serve upon opposing counsel and the Court a motion

challenging these tentative findings that adheres to the requirements of ¶ 8 of the Order on

Sentencing Schedule (Filing No. 8), supported by (a) such evidentiary materials as are required

(giving due regard to the requirements of the local rules of practice respecting the submission of

evidentiary materials), (b) a brief as to the law, and (c) if an evidentiary hearing is requested, a

statement describing why an evidentiary hearing is necessary and an estimated length of time for

the hearing.
       3.      Unless otherwise ordered, any motion challenging these tentative findings shall be

resolved at sentencing.

       4.      If the parties require more than a half hour for sentencing, counsel must contact

Mary Beth McFarland by e-mail, mary_beth_mcfarland@ned.uscourts.gov.

       Dated this 19th day of April, 2019.
                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
